DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 2, 16, and 18 are allowable for setting forth an apparatus for removing leaves from stems of herbs and spices comprising a handle, a rake block, wherein the rake block has a first side and a second side, wherein the first side of the rake block has a first set of teeth, wherein the second side of the rake block has a second set of teeth, wherein the first set of teeth and the second set of teeth are different shapes, and wherein the first set of teeth is selected from the group consisting of rectangular or square prism shaped teeth, with rectangular or square prism shaped gaps between them.
For example, Solari (2012/0297548) teaches a cooking utensil cable of being used for removing leaves from stems of herbs and spices comprising a handle 40, a rake block 25, wherein the rake block has a first side 29 and a second side 28, wherein the first side of the rake block has a first set of teeth 33, wherein the second side of the rake block has a second set of teeth 31, wherein the first set of teeth and the second set of teeth are different shapes, 
However, Solari does not teach wherein the first set of teeth is selected from the group consisting of rectangular or square prism shaped teeth, with rectangular or square prism shaped gaps between them.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724